139 F.3d 910
2 Cal. Bankr. Ct. Rep. 61
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
In re 1111 MINORS, CO., a California Limited Partnership, Debtor,Ritu Madan;  Tony Madan, 1111 Minors Company, 2618 MinorsCo., 330-C Pomelo Co., California LimitedPartnerships, Appellants,v.First Fidelity Thrift & Loan Association;  Arnold L. Kupetz,Appellees.

No. 97-55328.BAP No. CC-93-01492-VMo.
United States Court of Appeals, Ninth Circuit.
Decided Feb. 23, 1998.Submitted February 9, 1998.**
Appeal from the Ninth Circuit Bankruptcy Appellate Panel Sidney C. Volinn, Chief Bankruptcy Judge, and James W. Meyers, Lawrence Ollason, Bankruptcy Judges, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
B.K. (Dave) Madan, Ritu (Ruth) Madan, and Tony Madan appeal pro se from an order of the Bankruptcy Appellate Panel ("the BAP") dismissing the Madans' appeal from bankruptcy court proceedings relating to certain real estate limited partnerships.  The Madans assert numerous irregularities during the bankruptcy court proceedings.  The BAP dismissed the appeal for lack of jurisdiction after the Madans failed to respond to the BAP's "Conditional Order of Dismissal," which required the Madans to submit proof that the order being appealed was entered on the bankruptcy docket.


3
We affirm because the Madans have not addressed at all the BAP's decision much less provided any argument regarding the propriety of the BAP's dismissal.  See Wilcox v. Commissioner of Internal Revenue, 848 F.2d 1007, 1008 n. 2 (9th Cir.1988) (arguments not raised in pro se brief deemed abandoned).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3